Oparaji v Yablon (2017 NY Slip Op 04363)





Oparaji v Yablon


2017 NY Slip Op 04363


Decided on June 1, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2017

Tom, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


4052 102264/15 -1974

[*1] Prince Oparaji, et al., Plaintiffs-Appellants,
vLawrence T. Yablon, et al., Defendants-Respondents.


Prince Oparaji, appellant pro se.
Maurice Oparaji, appellant pro se.
Rivkin Radler LLP, New York (Jonathan B. Bruno of counsel), for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered July 12, 2016, which granted defendants' motion to dismiss the complaint pursuant to CPLR 3211(a)(1) and (a)(7), and denied plaintiffs' motion for a default judgment, or in the alternative, for summary judgment, unanimously affirmed, with costs.
In this pro se action alleging fraud, conspiracy, conversion and defamation by defendants in connection with their legal representation of plaintiff Prince Oparaji in an underlying motor vehicle accident, defendants, by their service of a motion to dismiss the action, made within the time extension granted by the court, did not default, contrary to plaintiffs' contentions (see generally  CPLR 320[a]; 2211; 3211[a]; see also Urena v NYNEX, Inc. , 223 AD2d 442 [1st Dept 1996]; Colbert v International Sec. Bur. , 79 AD2d 448 [2d Dept 1981], lv denied  53 NY2d 608 [1981]). Plaintiffs' further argument that defendants defaulted in answering their motion seeking a default judgment is refuted by the record.
We have considered plaintiffs' remaining arguments and find them unavailing.
M-1974 -	Prince Oparaji v Lawrence T. Yablon 
Motion to strike portions of appendix denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 1, 2017
CLERK